Citation Nr: 1625555	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-40 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder prior to June 11, 2012, and a rating in excess of 70 percent from that date forward.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected PTSD with depressive disorder, and assigned the same a 70 percent rating, effective June 11, 2012.  By an October 2014 rating decision, the RO granted a 50 percent rating, prior to June 11, 2012, and continued the 70 percent rating, effective June 11, 2012.

Of record is a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Disabled American Veterans (DAV), signed by the Veteran on August 27, 2013, and signed by the representative on that date.  However, of record is also another VA Form 21-22, in favor of the American Veterans of World War II, Korea, and Vietnam, signed by the Veteran on July 26, 2013, and signed by the representative on December 4, 2015.  A power of attorney is required to contain the signature of the claimant and the individual providing representation and may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney, signed by the claimant and the individual providing representation, constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2015).  Thus, the Veteran's August 27, 2013, VA Form 21-22, in favor of the DAV, signed by the Veteran and the representative, revokes the July 26, 2013, VA Form 21-22, despite the fact that such was not signed by the representative until December 2015; as it is clear that the Veteran, one month after his July 2013 appointment of the American Veterans of World War II, Korea, and Vietnam, submitted a completed appointment of the DAV in August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.             § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDING OF FACT

On May 17, 2016, VA was informed that the Veteran died on May [redacted], 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal, on May [redacted], 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a) (2015).  

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


